DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Information Disclosure Statement
The Applicant didn’t submit any information disclosure statement (IDS).  The Applicants and other individuals substantially involved with the preparation and/or prosecution of the  application do have a duty to disclose to  the U.S. Patent and Trademark Office, all material information known to the applicant(s) as defined in 37 CFR §1.56. See Brasseler, U.S.A. I, L.P. v. Stryker Sales Corp., 267 F.3d 1370, 1383, 60 USPQ2d 1482, 1490 (Fed. Cir. 2001) ("Once an attorney, or an applicant has notice that information exists that appears material and questionable, that person cannot ignore that notice in an effort to avoid his or her duty to disclose."). Materiality controls whether information must be disclosed to the Office, not the circumstances under which or the source from which the information is obtained. The duty to disclose material information extends to information such individuals are aware of prior to or at the time of filing the application or become aware of during the prosecution thereof. See MPEP § 2001.06.
Claim Objections
Claims 1, 5, 7, 11 and  17-19  are objected to because of the following informalities: 
Claims 1/11  in line 8, "the predetermined threshold” should be replaced by  "the first predetermined threshold” . 
Claim 5 in line 1, “The method of claim 1” should be replaced by “The method of claim 4”, to avoid antecedent issue with “the first power savings request”, also to be consistent with claim 14.
Claim 7 in line 1, “The method of claim 1” should be replaced by “The method of claim 4/5”, to avoid antecedent issue with “the first power savings request”, also to be consistent with claim 15.
 Claim 17 in line 4, "second reconfiguration message” should be replaced by  "the second reconfiguration message”. 
 Claim 18  in line 3, "the UE device ” should be replaced by  "a user equipment (UE) device”. 
 Claim 18  in line 8, "in response to the receipt of the second power savings request ”should be replaced by " in response to the second power savings request”. 
 Claim 19  in line 8, "a user equipment (UE) device” should be replaced by  "the UE device”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (2014/0018085), Young hereinafter, in view of Prabhakar et al. (2021/0195439), Prabhakar hereinafter.

Re. claims 1 and 11,  Young teaches a method (Fig. 15) and a user equipment (UE) device (Fig. 26) comprising: a memory (Fig. 26, 2624) storing instructions; and a processor (Fig. 26, 2638) configured to execute the instructions (Fig. 26-27 & ¶0186) to: receive a first reconfiguration message from a wireless station of a radio access network to attempt to place the UE device into a first power saving state (Fig. 15 & ¶0129 -  a eNB 1520 may transmit a first N/P indication, for example normal configuration, and a first configuration data related to the N/P configuration indicated by the N/P indication in step 1531 (e.g. normal configuration). A UE 1510 may receive and store the first configuration data in step 1532, Similar to instant application, at least in ¶0057, where it recites, “a first UE power saving state 400, denoted as Normal Mode“, in reference to first N/P indication/ first configuration); determine that a battery level is below a first predetermined threshold (Fig. 10 & ¶0101 - the UE 1010 may use the received N/P indication 1040 to unambiguously know whether the UE 1010 is currently in a normal configuration or a power-optimized configuration. The UE 1010 may also use the information to determine that the network supports the UE 1010 assistance information feature and enable the transmission of subsequent PPI information 1030 accordingly… The UE 1010 may also use the information to write a received configuration to a portion of memory assigned for normal or power-optimized usage); transmit, to the wireless station, a second power savings request when it is determined that the battery level is below the predetermined threshold, to place the UE device into a second power saving state (Fig. 10 & ¶0101 - the UE 1010 may use the received N/P indication 1040 to unambiguously know whether the UE 1010 is currently in a normal configuration or a power-optimized configuration. The UE 1010 may also use the information to determine that the network supports the UE 1010 assistance information feature and enable the transmission of subsequent PPI information 1030 accordingly… The UE 1010 may also use the information to write a received configuration to a portion of memory assigned for normal or power-optimized usage. Fig. 15 & ¶0129 - The UE 1510 may later perform PPI signaling in step 1533 by requesting a transition to a second configuration, for example power-optimized configuration. Similar to instant application, at least in ¶0057, where it recites, “a second UE power saving state 420, denoted as Battery Saving Mode “, in reference to PPI signaling / second configuration ); receive a second reconfiguration message from the wireless station based on the second power savings request (Fig. 15 & ¶0129 - The eNB 1520 may respond in step 1534 with a second configuration data related to the second N/P configuration indicated by the N/P indication in step 1533 (e.g. power-optimized configuration)); and execute adjustments in the second reconfiguration message to place the UE device into the second power saving state (Fig. 15 & ¶0129 - The UE 1510 may store the second configuration date in step 1535, That is, UE stores configuration data within memory space for power-optimized” and applies it , 1535 in Fig. 15).

Even though, Young teaches determine that………………………., yet, Young does not expressly teach the claimed feature, “battery level is below a first predetermined threshold”, transmit, to the wireless station, a second power savings request when it is determined that…………………………………. to place the UE device into a second power saving state, however, in the analogous art, Prabhakar explicitly discloses  determine that a battery level is below a first predetermined threshold ; transmit, to the wireless station, a second power savings request when it is determined that the battery level is below the predetermined threshold, to place the UE device into a second power saving state (Fig. 1-18 & ¶0114 - it may be desirable for the UE to conserve battery power if it is below a certain threshold of remaining battery life, and intelligently take measurement reporting decisions that may trigger NR cell addition by the network. Fig. 18 & ¶0173 -  at 1916 it may be determined whether the remaining UE battery life is below a threshold level, such as 30%, 50%, or another threshold. If the battery life is below the threshold level, at 1920 the UE may determine whether there is an available Sub6 cell that is within a predetermined number of decibels (e.g., 3 dB) in signal strength to the mmW cell with the highest signal strength, Fig. 18 & ¶0175 - ….at 1922 the UE may prioritize the Sub6 cell over the mmW cell and report measurements on the Sub6 cell. Also, see 2012 in Fig. 19).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Young’s invention of a system and a method to support UE power preference signaling  to include Prabhakar’s invention of a system and a method in managing thermal impact in NR (new radio) / 5G system, because it provides an efficient mechanism in mitigating thermal impact of a user device, thereby, extending battery lifetime of the user device, for non-standalone (NSA) ENDC deployment in 5G system . (¶0108/¶0115, Prabhaka)

Re. claims 18,  Young teaches a system (Fig.1/Fig. 15) comprising: a wireless station (Fig.1, 111/Fig. 15, 1520) of a radio access network (Fig.1, 110) configured to: transmit a first reconfiguration message to the UE device (Fig. 15, 1510) to attempt to place the UE device into a first power saving state (Fig. 15 & ¶0129 -  a eNB 1520 may transmit a first N/P indication, for example normal configuration, and a first configuration data related to the N/P configuration indicated by the N/P indication in step 1531 (e.g. normal configuration). A UE 1510 may receive and store the first configuration data in step 1532, Similar to instant application, at least in ¶0057, where it recites, “a first UE power saving state 400, denoted as Normal Mode“, in reference to first N/P indication/ first configuration ); receive a second power savings request from the UE device indicating that a battery level of the UE device is below a predetermined threshold, to place the UE device into a second power saving state (Fig. 10 & ¶0101 - the UE 1010 may use the received N/P indication 1040 to unambiguously know whether the UE 1010 is currently in a normal configuration or a power-optimized configuration. The UE 1010 may also use the information to determine that the network supports the UE 1010 assistance information feature and enable the transmission of subsequent PPI information 1030 accordingly… The UE 1010 may also use the information to write a received configuration to a portion of memory assigned for normal or power-optimized usage. Fig. 15 & ¶0129 - The UE 1510 may later perform PPI signaling in step 1533 by requesting a transition to a second configuration, for example power-optimized configuration. Similar to instant application, at least in ¶0057, where it recites, “a second UE power saving state 420, denoted as Battery Saving Mode“, in reference to PPI signaling/second configuration), automatically generate (Fig. 25, 2520/Fig. 27, 2710) a second reconfiguration message in response to the receipt of the second power savings request (See ¶0097-¶0099, Fig.10 & ¶0129, Fig. 15) ; and transmit the second reconfiguration message to the UE device (Fig. 15 & ¶0129 - The eNB 1520 may respond in step 1534 with a second configuration data related to the second N/P configuration indicated by the N/P indication in step 1533 (e.g. power-optimized configuration)).
Even though, Young teaches receive a second power savings request from the UE device indicating that a ……………………………………………………………, to place the UE device into a second power saving state, yet, Young does not expressly teach the claimed feature, “battery level is below a first predetermined threshold”, however, in the analogous art, Prabhakar explicitly discloses receive a second power savings request from the UE device indicating that a battery level of the UE device is below a predetermined threshold, to place the UE device into a second power saving state (Fig. 1-18 & ¶0114 - it may be desirable for the UE to conserve battery power if it is below a certain threshold of remaining battery life, and intelligently take measurement reporting decisions that may trigger NR cell addition by the network. Fig. 18 & ¶0173 -  at 1916 it may be determined whether the remaining UE battery life is below a threshold level, such as 30%, 50%, or another threshold. If the battery life is below the threshold level, at 1920 the UE may determine whether there is an available Sub6 cell that is within a predetermined number of decibels (e.g., 3 dB) in signal strength to the mmW cell with the highest signal strength, Fig. 18 & ¶0175 - ….at 1922 the UE may prioritize the Sub6 cell over the mmW cell and report measurements on the Sub6 cell. Also, see 2012 in Fig. 19).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Young’s invention of a system and a method to support UE power preference signaling  to include Prabhakar’s invention of a system and a method in managing thermal impact in NR (new radio) / 5G system, because it provides an efficient mechanism in mitigating thermal impact of a user device, thereby, extending battery lifetime of the user device, for non-standalone (NSA) ENDC deployment in 5G system. (¶0108/¶0115, Prabhakar)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Young, in view of  Prabhakar, further in view of Xing et al. (2021/0329464), Xing hereinafter.

Re. claim 2, Young and Prabhakar  teach claim 1.
Yet, Young and Prabhakar do not expressly teach further comprising: connecting, by the UE device, to one or more network slices via the radio access network. 
However, in the analogous art, Xing explicitly discloses further comprising: connecting, by the UE device, to one or more network slices via the radio access network. (Fig. 1-8 & ¶0014 - The IoT device may be registered to a first particular network slice (e.g., based on a first allowed s-NSSAI value stored at a RAN node) that provides a first particular allocation of resources. The first particular network slice may be determined based on a type of device (e.g., IoT device) and/or the service requirement(s) associated with the IoT device (e.g., low bandwidth, low frequency, and/or high latency). As such, the first particular allocation of resources provided to the IoT device by the first particular network slice may include a low frequency (e.g., 600 MHz) channel that provides adequate ground or building penetration to satisfy one or more service requirements of the IoT device).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Young’s invention of a system and a method to support UE power preference signaling  and Prabhakar’s invention of a system and a method in managing thermal impact in NR (new radio) / 5G system to include Xing’s invention of a system and a method for performing  network slicing with a radio access network node in 5G system, because it provides an efficient mechanism for performing a plurality of  specific use cases to meet UE service requirements, thereby, improves network performance in meeting changing consumer demands. (¶0001, Abstract, Xing)

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Young, in view of  Prabhakar, further in view of Oyman et al. (2019/0215729), Oyman hereinafter.

Re. claim 5, Young and Prabhakar  teach claim 1.
Yet, Young and Prabhakar do not expressly teach wherein the first power savings request comprises a first type of user equipment (UE) Assistance Information message and wherein the second power savings request comprises a second type of UE Assistance Information message.

However, in the analogous art, Oyman explicitly discloses wherein the first power savings request comprises a first type of user equipment (UE) Assistance Information message and wherein the second power savings request comprises a second type of UE Assistance Information message. (Fig. 1-13 & ¶0166 - a UE assistance information (UEAssistanceInformation) message may be used to indicate UE assistance information to the network, such as a RAN 110. The purpose of the UEAssistanceInformation procedure for LTE implementations is to inform an E-UTRAN 110 of the UE's 101 power saving preference…… overheating assistance information, or the UE's 101 delay budget report carrying desired increment/decrement in the Uu air interface delay or connected mode DRX cycle length and for BL UEs or UEs in CE of the RLM event (“early-out-of-sync” or “early-in-sync”) and RLM information. Upon configuring the UE 101 to provide power preference indications, the E-UTRAN 110 may consider that the UE 101 does not prefer a configuration primarily optimized for power saving until the UE 101 explicitly indicates otherwise. See Table 7 <snapshot> below)

    PNG
    media_image2.png
    718
    623
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Young’s invention of a system and a method to support UE power preference signaling  and Prabhakar’s invention of a system and a method in managing thermal impact in NR (new radio) / 5G system to include Oyman’s invention of a system and a method for negotiating Radio Access Network (RAN)-level capabilities toward improving end-to-end quality of Internet Protocol Multimedia Subsystem (IMS) communication sessions, such as Voice over Long-Term Evolution (VoLTE) calls, because it provides an efficient mechanism in improving VoLTE quality/coverage enhancement functionality by relaxing the air interface delay budge in conjunction with optimized DRX setting for power saving purpose, depending upon the RF condition as experienced by a user device  (Abstract /¶0036, Oyman)
Re. claim 6, Young,  Prabhakar and Oyman  teach claim 5.
Yet, Young and Prabhakar do not expressly teach wherein the second type of UE assistance information comprises an Overheating Assistance information element that identifies one or more network connection characteristics to be adjusted.
However, in the analogous art, Oyman explicitly discloses wherein the second type of UE assistance information comprises an Overheating Assistance information element that identifies one or more network connection characteristics to be adjusted. ((Fig. 1-13 & ¶0166 - a UE assistance information (UEAssistanceInformation) message may be used to indicate UE assistance information to the network, such as a RAN 110. The purpose of the UEAssistanceInformation procedure for LTE implementations is to inform an E-UTRAN 110 of the UE's 101 power saving preference…… overheating assistance information, or the UE's 101 delay budget report carrying desired increment/decrement in the Uu air interface delay or connected mode DRX cycle length and for BL UEs or UEs in CE of the RLM event (“early-out-of-sync” or “early-in-sync”) and RLM information. Upon configuring the UE 101 to provide power preference indications, the E-UTRAN 110 may consider that the UE 101 does not prefer a configuration primarily optimized for power saving until the UE 101 explicitly indicates otherwise. See Table 7 <snapshot> below in reference to Overheating Assistance information element that identifies one or more network connection characteristics, such as accommodating  UE selection of any or all of a reduction in the maximum number of secondary component carriers <i.e., reducedMaxCCs>, a reduction in the maximum bandwidth per frequency range for each of uplink and downlink < i.e., reducedBW-FR1-DL, reducedBW-FR1-UL >, similar to instant application at least in ¶0061 )

    PNG
    media_image3.png
    718
    623
    media_image3.png
    Greyscale


Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Young’s invention of a system and a method to support UE power preference signaling  and Prabhakar’s invention of a system and a method in managing thermal impact in NR (new radio) / 5G system to include Oyman’s invention of a system and a method for negotiating Radio Access Network (RAN)-level capabilities toward improving end-to-end quality of Internet Protocol Multimedia Subsystem (IMS) communication sessions, such as Voice over Long-Term Evolution (VoLTE) calls, because it provides an efficient mechanism in improving VoLTE quality/coverage enhancement functionality by relaxing the air interface delay budge in conjunction with optimized DRX setting for power saving purpose, depending upon the RF condition as experienced by a user device  (Abstract /¶0036, Oyman)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Young, in view of Prabhakar, further in view of Yumin Wu (2022/0174560), Wu hereinafter.

Re. claim 7, Young and Prabhakar  teach claim 1.

Yet, Young and Prabhakar do not expressly teach wherein the first power savings request and the second power savings request comprise radio resource control (RRC) signaling messages transmitted via a signaling radio bearer (SRB).
However, in the analogous art, Wu explicitly discloses wherein the first power savings request and the second power savings request comprise radio resource control (RRC) signaling messages transmitted via a signaling radio bearer (SRB). (Fig. 1-9 & ¶0048 - delayBudgetReport information carried in a UEAssistanceInformation message; or overheat indication assistance information of the terminal, for example, overheat indication assistance information carried in a UEAssistanceInformation message. Fig. 1-9 & ¶0111 - where the RRC message sending channel configuration information is used for indicating configuration information of a first SRB used in the target cell, where the first SRB is used for reporting the assistance information of the terminal. Fig. 1-9 & ¶0112 - the RRC message sending channel configuration information is further used for indicating configuration information used for instructing to delete a second SRB of the source cell, where the second SRB is used for reporting the assistance information of the terminal. Fig. 1-9 & ¶0114 - the RRC message sending channel configuration information is further used for indicating a fourth SRB used in the source cell, where before the dual connectivity mobility process, the fourth SRB is used for reporting the assistance information of the terminal, and in the dual connectivity mobility process, the fourth SRB is used for reporting information indicating that the connection of the terminal to the target cell fails). The above disclosures by Wu is similar to instant application at least in ¶0045).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Young’s invention of a system and a method to support UE power preference signaling  and Prabhakar’s invention of a system and a method in managing thermal impact in NR (new radio) / 5G system to include Wu’s invention of a system and a method  for reporting assistance information, applicable to a terminal supporting dual connectivity (DC) , because it provides an efficient mechanism in reporting assistance information in a dual connectivity mobility process, in turns, helps in maintaining simultaneous connection to a plurality of cells in eLTE ( evolved long term evolution) / 5G wireless communication system. (¶0005/¶0027/¶0032, Wu)

Claims 8 and 16 are  rejected under 35 U.S.C. 103 as being unpatentable over Young, in view of  Prabhakar, further in view of Li et al. (2016/0198416), Li hereinafter.

Re. claims  8 and 16, Young and Prabhakar  teach claims 1 and 11.

Yet, Young and Prabhakar do not expressly teach wherein the first predetermined threshold comprises about 10% of total battery capacity.
However, in the analogous art, Li explicitly discloses wherein the first predetermined threshold comprises about 10% of total battery capacity. (Fig. 1-8 & ¶0113 -  The decision of decreasing QoS grade to save energy may be permitted by user, which could be maintained at network as user's subscription or signalled by UE assistance information according to some embodiments. Note that the UE assistance information may be extended to comprise the threshold information. Fig. 1-8 & ¶0128 - A battery energy level of the user equipment 120, which is lower than a battery energy threshold level may be detected. Fig. 1-8 & ¶0129 - The threshold level may be predetermined or configurable according to different embodiments. In some embodiments, the battery energy threshold level may be set to e.g. 50%, 25%, 10%, 1% or a threshold level set to an approximately similar level, or a level in between the enumerated examples of battery energy threshold levels.).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Young’s invention of a system and a method to support UE power preference signaling  and Prabhakar’s invention of a system and a method in managing thermal impact in NR (new radio) / 5G system to include Li’s invention of a system and a method  in a communication network, because it provides an efficient mechanism in saving transmission energy by decreasing transmission power of a user equipment. (¶0002,Li)
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Young, in view of  Prabhakar, further in view of William Collins (US 6,697,953 B1), Collins hereinafter.

Re. claim 9, Young and Prabhakar  teach claim 1.
Yet, Young and Prabhakar do not expressly teach further comprising: receiving the first predetermined threshold from a user of the UE device.
However, in the analogous art, Collins explicitly discloses further comprising: receiving the first predetermined threshold from a user of the UE device.(Fig. 1-6 & Col 3:line 38-62 - Each predefined option may provide for at least one feature and one battery capacity threshold. An option may be a set of features with a corresponding battery capacity threshold for each feature. …The features and corresponding battery capacity thresholds may also be stored in memory 155 of communicator 100 and may be programmable by user input 120. The features and options selectable by the user and preprogrammed at the factory may themselves be changeable by the user for customization so that, for example, different battery capacity thresholds may be set by the user.. The above disclosures by Collins is similar to instant application at least in ¶0060).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Young’s invention of a system and a method to support UE power preference signaling  and Prabhakar’s invention of a system and a method in managing thermal impact in NR (new radio) / 5G system to include Collins’s invention of a system and a method for reducing power consumption in battery powered devices, because it provides an efficient mechanism in adjusting the power consumption of a battery powered device and a method for modifying the operation of a battery powered device to reduce the power consumption of the device, in turns, reduces the size of such battery powered devices (Col 1, line 10-30, Collins)
Claims 10, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Young, in view of  Prabhakar, further in view of  Ahn et al. (2022/0053426), Ahn hereinafter.

Re. claims 10 and 17, Young and Prabhakar  teach claims 1  and 11.
Yet, Young does not expressly teach wherein the processor is further configured to: determine that the battery level is at or above a second predetermined threshold; transmit, to the wireless station, a third power savings request to deactivate or reverse the reconfiguration resulting from second reconfiguration message when it is determined that the battery level is above the second predetermined threshold; and receive a third reconfiguration message from the wireless station based on the third power savings request.
However, in the analogous art, Prabhakar explicitly discloses wherein the processor (Fig. 3, 302) is further configured to: determine that the battery level is at or above a second predetermined threshold; transmit, to the wireless station, a third power savings request to deactivate or reverse the reconfiguration resulting from second reconfiguration message when it is determined that the battery level is above the second predetermined threshold (Fig. 1-21 & ¶0174 - If the battery life is not below the threshold level, at 1918 the UE may check whether the UE is in a lock state ..Fig. 1-21 & ¶0175 - Once the battery level goes back above a threshold, this feature may be deactivated and normal reporting operations can be followed. Fig. 1-21 & ¶0180 - once the battery level goes back above a threshold, this feature may be deactivated and normal reporting operations can be followed.);
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Young’s invention of a system and a method to support UE power preference signaling  to include Prabhakar’s invention of a system and a method in managing thermal impact in NR (new radio) / 5G system, because it provides an efficient mechanism in mitigating thermal impact of a user device, thereby, extending battery lifetime of the user device, for non-standalone (NSA) ENDC deployment in 5G system. (¶0108/¶0115, Prabhakar)
Yet, Young and Prabhakar do not expressly teach receive a third reconfiguration message from the wireless station based on the third power savings request.
However, in the analogous art, Ahn explicitly discloses receive a third reconfiguration message from the wireless station based on the third power savings request. (Fig. 1-7 & ¶0108 - when the remaining battery level of the electronic device is above the threshold, the modem 270 may be controlled to select an optimal wireless interface. For example, the application processor (AP) 280 may control the modem 270 to receive data through both the 4G base station and the 5G base station according to the remaining battery level and the available radio resource information).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Young’s invention of a system and a method to support UE power preference signaling  and Prabhakar’s invention of a system and a method in managing thermal impact in NR (new radio) / 5G system to include Ahn’s invention of a system and a method for supporting dual connectivity (ENDC) between a 4G network (LTE) and a 5G network (NR), because it provides an efficient control mechanism capable of reducing power consumption of an electronic device supporting an ENDC function, in turns, the electronic device consumes less power as well as supporting the ENDC function. (¶0009, Ahn)

Re. claim 20, Young and Prabhakar  teach claim 18.
Yet, Young does not expressly teach wherein the wireless station is configured to: receive a third power savings request from the UE device indicating that the battery level is above a second predetermined threshold; and generate and transmit a third reconfiguration message to the UE device based on the third power savings request.
However, in the analogous art, Prabhakar explicitly discloses wherein the wireless station (Fig. 4) is configured to: receive a third power savings request from the UE device (Fig. 3) indicating that the battery level is above a second predetermined threshold (Fig. 1-21 & ¶0175 - Once the battery level goes back above a threshold, this feature may be deactivated and normal reporting operations can be followed. Fig. 1-21 & ¶0180 - once the battery level goes back above a threshold, this feature may be deactivated and normal reporting operations can be followed.);
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Young’s invention of a system and a method to support UE power preference signaling  to include Prabhakar’s invention of a system and a method in managing thermal impact in NR (new radio) / 5G system, because it provides an efficient mechanism in mitigating thermal impact of a user device, thereby, extending battery lifetime of the user device, for non-standalone (NSA) ENDC deployment in 5G system. (¶0108/¶0115, Prabhakar)
Yet, Young and Prabhakar do not expressly teach generate and transmit a third reconfiguration message to the UE device based on the third power savings request.
 However, in the analogous art, Ahn explicitly discloses generate and transmit a third reconfiguration message to the UE device based on the third power savings request. (Fig. 1-7 & ¶0108 - when the remaining battery level of the electronic device is above the threshold, the modem 270 may be controlled to select an optimal wireless interface. For example, the application processor (AP) 280 may control the modem 270 to receive data through both the 4G base station and the 5G base station according to the remaining battery level and the available radio resource information).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Young’s invention of a system and a method to support UE power preference signaling  and Prabhakar’s invention of a system and a method in managing thermal impact in NR (new radio) / 5G system to include Ahn’s invention of a system and a method for supporting dual connectivity (ENDC) between a 4G network (LTE) and a 5G network (NR), because it provides an efficient control mechanism capable of reducing power consumption of an electronic device supporting an ENDC function, in turns, the electronic device consumes less power as well as supporting the ENDC function. (¶0009, Ahn)






 

Allowable Subject Matter
Claims 3-4, 12-15 and 19  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has conducted a search of Patent and Non-Patent Literature and was unable to find any prior art which solely or in combination with another reference teaches the limitation of:
Claim 3 –  wherein determining whether to execute adjustments in the first reconfiguration message comprises: determining, by the UE device, whether any active network slices of the one or more network slices include low latency/jitter-related performance requirements; discarding the first reconfiguration message when it is determined that at least one of the active network slices include low latency/jitter-related performance requirements; and executing adjustments in the first reconfiguration message to place the UE device into the first power saving state when it is determined that none of the active network slices include low latency/jitter-related performance requirements.
Claim 4 – determining, by the UE device, whether any active network slices of the one or more network slices include low latency/jitter-related performance requirements; transmitting, by the UE device, a first power savings request to the wireless station, wherein the first power savings request includes one or more accommodation requests, wherein the first power saving request is different than the second power savings request; receiving the first reconfiguration message from the wireless station based on the first power savings request when the wireless station determines to accommodate some or all of the accommodation requests in the first power savings request; and executing adjustments in the first reconfiguration message to place the UE device into the first power saving state.

 Claim 12 – wherein the processor is further configured to: connect to one or more network slices via the radio access network; determine whether any active network slices of the one or more network slices include low latency/jitter-related performance requirements; discard the first reconfiguration message when it is determined that at least one of the active network slices include low latency/jitter-related performance requirements; and execute adjustments in the first reconfiguration message to place the UE device into the first power saving state when it is determined that none of the active network slices include low latency/jitter-related performance requirements.
Claim 13 – wherein the processor is further configured to: connect to one or more network slices via the radio access network; determine whether any active network slices of the one or more network slices include low latency/jitter-related performance requirements; transmit a first power savings request to the wireless station, wherein the first power savings request includes one or more accommodation requests, wherein the first power saving request is different than the second power savings request; receive the first reconfiguration message from the wireless station based on the first power savings request when the wireless station determines to accommodate some or all of the accommodation requests in the first power savings request; and execute adjustments in the first reconfiguration message to place the UE device into the first power saving state.

Claim 14 – depends on claim 13.
Claim 15 – depends on claim 13.
Claim 19 – wherein the wireless station is further configured to: provide a connection to the UE device based on one or more network slices, receive a first power savings request from a user equipment (UE) device; determine whether any of active network slices of the one or more network slices include low latency/jitter-related performance requirements, and generate and transmit the first reconfiguration message when the wireless station determines that the one or more network slices do not include low latency/jitter-related performance requirements.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iyer et al; (2022/0039009); See Abstract, ¶0165 along with Fig.1-18.
Mattam et al. (2022/0132625); See Abstract, ¶0021-¶0026, ¶0032-¶0035, ¶0041-¶0043, ¶0105-¶0114, ¶0123, ¶0137, ¶0153, ¶0260, ¶0335, ¶0353  along with Fig. 1-19, relevant to the inventive concept of the instant application but foreign priority does not have enough supports.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467